The evidence in this case does not convince me beyond a reasonable doubt that the defendant has been guilty of corruption in office, as charged in the information, and he should, in my opinion, be acquitted of that charge.
However, after a most careful consideration of all the evidence, I am at the conclusion that the defendant, during his present term of office, has been guilty of such willful neglect of duty as justifies his removal from office. To this extent I concur in the conclusion of the majority of my associates.
ANDERSON, C. J., and FOSTER, J., dissent.